09-4075-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                DeFonzo, IJ
                                                                               A099 592 469
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of September, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                DENNY CHIN,
11                    Circuit Judges.
12       ______________________________________
13
14       QIAO LING ZHENG,
15                Petitioner,
16
17                                                              09-4075-ag
18                         v.                                   NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Thomas V. Massucci, New York, New
26                                     York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General, Civil Division; Greg D.
30                                     Mack, Senior Litigation Counsel;
31                                     Elizabeth A. McAdams, Law Clerk,
32                                     Office of Immigration Litigation,
33                                     Civil Division, United States
34                                     Department of Justice, Washington,
1                          D.C.
2        UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review

5    is DENIED.

6        Petitioner, Qiao Ling Zheng, a native and citizen of

7    China, seeks review of a September 4, 2009, order of the BIA

8    affirming the December 4, 2007, decision of Immigration

9    Judge (“IJ”) Paul A. DeFonzo denying her application for

10   asylum, withholding of removal, and relief under the

11   Convention Against Torture (“CAT”).     In re Qiao Ling Zheng,

12   No. A099 592 469 (B.I.A. Sept. 4, 2009), aff’g No. A099 592

13   469 (Immig. Ct. N.Y. City Dec. 4, 2007).     Zheng has

14   abandoned her CAT claim and any claim for relief based on

15   fear of persecution for leaving China illegally or violating

16   its family planning policy.   We assume the parties’

17   familiarity with the underlying facts and procedural history

18   of the case.

19       Under the circumstances of this case, we review both

20   the IJ’s and the BIA’s decisions.     See Yun-Zui Guan v.

21   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable




                                   2
1    standards of review are well-established.     See 8 U.S.C.

2    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

3    (2d Cir. 2009).

4        The IJ’s adverse credibility finding is supported by

5    substantial evidence.     See 8 U.S.C. § 1252(b)(4)(B).   Under

6    the REAL ID Act, an IJ may base a credibility determination

7    on the “demeanor, candor, or responsiveness of the

8    applicant,” “the inherent plausibility of the applicant’s .

9    . . account,” and “any inaccuracies or falsehoods of [an

10   applicant’s] statements, . . . without regard to whether an

11   inconsistency, inaccuracy, or falsehood goes to the heart of

12   the applicant’s claim, or any other relevant factor.”        REAL

13   ID Act of 2005 § 101(a)(3), 8 U.S.C. § 1158(b)(1)(B)(iii).

14   While an IJ must consider evidence that is independently

15   corroborated, a finding that an alien adduced false

16   documents may “infect the balance of [his] uncorroborated or

17   unauthenticated evidence.”     Siewe v. Gonzales, 480 F.3d 160,

18   170 (2d Cir. 2007).     Thus, this Court “defer[s] . . . to an

19   IJ’s credibility determination unless, from the totality of

20   the circumstances, it is plain that no reasonable fact-

21   finder could make such an adverse credibility ruling.”        Xiu

22   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).



                                     3
1        Zheng's original asylum application and accompanying

2    affidavits fraudulently asserted that Zheng had been

3    arrested and raped by Chinese police on account of her Roman

4    Catholic religion.    Zheng later disavowed those statements

5    and admitted she had not been persecuted in China.        Contrary

6    to Zheng’s argument, the IJ was entitled to rely on her

7    admittedly fraudulent assertions and affidavits in assessing

8    her overall credibility.    Siewe, 480 F.3d at 170; Wensheng

9    Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).     In support

10   of her amended application, Zheng resubmitted the falsified

11   affidavits and a letter from a bishop that was obtained by

12   an author of a falsified affidavit.     The IJ properly

13   declined to credit them.    See Siewe, 480 F.3d at 170; Xiao

14   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d Cir.

15   2006).    Although Zheng did submit independent evidence of

16   her recent church attendance, the IJ reasonably questioned

17   her motivation for attending church based on her inability

18   to explain why she did not attend a church for four years

19   after entering the United States.     See Siewe, 480 F.3d at

20   168-70.

21       Moreover, the IJ reasonably relied on the absence of

22   testimony by Zheng’s sister in concluding that Zheng’s



                                    4
1    alleged fear of persecution based on her religious beliefs

2    lacked credibility.     The IJ did not need to show that her

3    sister’s testimony was reasonably available because Zheng

4    was not otherwise credible.     See 8 U.S.C.

5    § 1158(b)(1)(B)(ii); Xiao Ji Chen, 471 F.3d at 341; Xiu Xia

6    Lin, 534 F.3d at 167.

7        Because Zheng’s claims relied entirely on her

8    credibility, the IJ did not err in denying her application

9    for asylum and withholding of removal based on his adverse

10   credibility finding.     See Paul v. Gonzales, 444 F.3d 148,

11   155-57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.     Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                     5